DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 13, 2022 has been entered.
3.	The declarations of Dr. Aydogmus and Dr. Petzold, both filed February 13, 2022, have been received and considered.
4.	Claims 9, 13, 16, 19-23, 26, and 30 are currently pending.
5.	In the reply filed on May 7, 2019, applicant elected Group I, now claims 9, 13, 16, 23, 26, and 30, without traverse.
6.	Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
7.	Claims 9, 13, 16, 23, 26, and 30 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 9, 13, 16, 23, 26, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to state that the homeopathic agent is to treat the craving for smoking or cigarettes.  The original disclosure does not specifically state that the agent is useful for treating cravings.  Thus, there is a lack of literal basis for this new limitation.
Applicant states that support for this amendment is based on the statement in the specification that the agent is useful for treating the “signs of addiction to smoking” and that it was known in the art that cravings are a common sign of addiction to smoking.  Thus, applicant is arguing that treating “signs of addiction to smoking” provides inherent support for treating cravings because cravings are one of the known symptoms.  To support this argument applicant cites three websites, https://www.mayoclinic.org/diseases-conditions/nicotine-dependence/symptoms-causes/syc-20351584; https://www.ucsfhealth.org/conditions/nicotine-dependence/symptoms; and https://www.uofmhealth.org/health-library/zp4066 .  However, a copy of these documents has not been provided. The information found of websites can change over time and a copy must be provided in order for the evidence in these documents to become an official part of the prosecution history.  The examiner was able to access these websites.  The Mayo Clinic website states that withdrawal symptoms include physical and mood-related symptoms, such as strong cravings, anxiety, irritability, restlessness, difficulty concentrating, depressed mood, frustration, anger, increased hunger, insomnia, constipation or diarrhea.  The UCSF Health website states that withdrawal symptoms include anxiety, cravings, depression, difficulty concentrating, impaired performance, increased appetite and weight gain, irritability, frustration and anger, restlessness and impatience, and sleep disturbances, such as insomnia or sleeping too much.  The University of Michigan website separates withdrawal symptoms and cravings as two separate categories. 
While it is unclear if the information on these websites has remained consistent between the filing of applicant’s arguments and now, a common factor between the documents is that there are numerous and widely varied symptoms of withdrawal.  The declarations of Drs. Petzold and Aydogmus also both state that the withdrawal symptoms are widely varied and that an artisan would not necessarily expect that the treatment of withdrawal symptoms in general would be useful for the treatment of cravings.
Thus, the general statement that the agent is useful for treating the “signs of addiction to smoking” does not necessarily show possession of all of the signs of addiction to smoking if the signs are numerous and widely varied.  Thus, due to the variety of signs of addition to smoking, applicant is not considered to be in possession of every specific symptom within this varied genus.  Therefore, the new limitation that the agent is useful to treating cravings for smoking or cigarettes is considered to introduce new matter because applicant was not in possession of this limitation at the time of filing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 9, 13, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (Komplementarmedizin, 2011, Deutscher Apotheker Verlag, Germany – translation provided by applicant in the IDS filed January 2, 2020) in view of Luria (US 2008/0279902 A1) with Wood (The Trituration of Tabacum Cubensis (Cuban Cigar Tobacco), Welsh School of Homoeopathy, 14 May 2011) providing a definition for “Tabacum”.
Bauer teaches a homeopathic preparation “Tabacum D6” in the form of globules.  The preparation is used for smoking cessation (see English translation).  Wood defines “Tabacum” as made from the leaves of Nicotiana tabacum (see page 10), the tobacco plant.  
Bauer does not teach including the paper and filter of a cigarette in the Tabacum D6 preparation.  However, Luria teaches:
Homeopathy is a system of medical practice that treats a disease, affliction or condition by the administration of minute doses of a remedy to a person suffering from that disease, affliction or condition to match the symptoms.  Hahnemann's Law of Similars or "like cures like," holds that the use of a homeopathic substance will provide the healing properties to reduce or alleviate the symptoms or disease that its Mother Tincture would have caused if taken in its full potent form (paragraph [0003]).

Thus, given the guiding principle of homeopathy that “like cures like,” an artisan of ordinary skill in homeopathy would expect that a homeopathic preparation of whole cigarettes would be useful in treating cigarette addiction.  This expectation is a logical extension of the “like cures like” philosophy and is further supported by Bauer’s use of tobacco leaf preparations to aid in smoking cessation.  Therefore, given this reasonable expectation of success, an artisan of ordinary skill would have been motivated to modify Bauer to include the use of whole cigarettes including the filter and paper to create the D6 homeopathic dilution.  Thus, the prior art taken together is considered to render applicant’s claims obvious.
The references do not specifically teach that the composition is useful for treating cravings for smoking or cigarettes.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The references together teach the same composition as claimed; therefore, the reference composition should be capable of performing the intended use.

Response to Arguments
All of applicant arguments regarding this ground of rejection filed February 13, 2022 have been considered but are not persuasive.  In addition, the declarations of Dr. Aydogmus and Dr. Petzold, both filed February 13, 2022, have been considered and are not persuasive.  Applicant argues that the claimed invention is patentable over the prior art because the prior art does not teach that the composition is useful for treating cravings.  The declarations of Dr. Aydogmus and Dr. Petzol also state this same argument.  However, applicant’s claims are directed to composition claims rather than method of use claims.  As discussed above, an intended use in a composition claim must result in a structural difference between the claimed invention and the composition suggested by the reference.  In addition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the two references together are considered to provide a strong expectation for success and strong motivation for the artisan to create a D6 homeopathic dilution of a cigarette including paper and filter.  Thus, the composition taught by the reference is the same structure as the composition claimed by applicant.  A difference in intended use is not considered to render the claimed invention patentable.
Applicant also argues that the claimed invention is patentable over the prior art based on unexpected results shown in the Gross declaration which was filed 9/16/20 and the report by Dr. Heidl filed 1/2/20.  Applicant states that the declaration and report show unexpected results because the treatment of cravings is unexpected.  Applicant also argues that the declaration of Dr. Aydogmus supports this assertion.  However, as discussed above, applicant’s claims are direct to composition claims rather than method claims.  The references together are considered to provide motivation for the creation of a composition which is structurally the same as the claimed composition and would therefore have the same pharmaceutical properties.  Reanalysis of the Heidl report and Gross declaration in light of the new limitations is not considered to show any new facts that support a claim for patentability based on unexpected results.  The report and declaration are directed to treating cigarette addiction and state that treated patients show better smoking cessation that untreated patients.  However, as discussed in MPEP section 716.02(e), in order to establish unexpected results, the evidence must compare the claimed invention with the closest prior art.  In this case, the closest prior art is a patient treated with the D6 Tabacum dilution taught by Bauer rather than an untreated patient.  Thus, the argument for patentability based on unexpected results is not persuasive because the evidence does not show a comparison with the closest prior art.
10.	Claims 16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (Komplementarmedizin, 2011, Deutscher Apotheker Verlag, Germany – translation provided by applicant in the IDS filed January 2, 2020) in view of Luria (US 2008/0279902 A1) as applied to claims 9, 13, 23, and 26 above, and further in view of prior art admitted by applicant in the specification.
The teachings of Bauer and Luria are discussed above.  The references do not specifically teach formulating the agent into all of the forms claimed by applicant.  However, page 6 of applicant’s specification states that the homeopathic agent “can be provided in all common dosage forms for administering homeopathic medicaments. Suitable dosage forms are drops, globules, a sugar solution in liquid or solid form, chewing gums, creams, ointments, gels, skin rollers, suppositories or an aqueous solution, whereby the aqueous solution can be configured for injection, inhalation, spraying or vaporization. The aqueous solution can be an isotonic NaCl solution.”  Thus, applicant’s specification admits that these claimed forms were all known to be used in the field of homeopathy prior to the effective filing date of the claimed invention.  An artisan of ordinary skill would have reasonably expect that these known forms could be used when formulating the homeopathic remedy taught by Bauer and Luria.  This reasonable expectation of success would have motivated the artisan to modify Bauer and Luria to include the use of the forms claimed by applicant.
	Applicant argues that this rejection does not cure the deficiencies of the rejection based on Bauer in view of Luria (please note that Bauer in view of Luria is not “Bauer in view of Luria further in view of Wood” as asserted by applicant – Wood provides definitions rather than motivations for obviousness).  However, Bauer in view of Luria is not considered to be deficient for the reasons discussed above.  Applicant also states that the “ ‘admitted prior art’ is only used for the purpose of addressing the D6 potency…”.  However, this statement is incorrect.  As discussed above and in the previous Office actions, the admitted prior art is used to address the formulations claimed in claims 13, 16, and 30.

11.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655